Prospectus RRGSX May 1, 2011 T. Rowe Price Growth Stock Fund–R Class A stock fund seeking long-term capital appreciation by investing in well-established growth companies. This class of shares is sold only through financial intermediaries. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Growth Stock Fund–R Class 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 6 Useful Information on Distributions and Taxes 10 Transaction Procedures and Special Requirements 13 Distribution, Shareholder Servicing, and Recordkeeping Fees 16 3 More About the Fund Organization and Management 18 More Information About the Fund and Its Investment Risks 20 Investment Policies and Practices 23 Disclosure of Fund Portfolio Information 29 Financial Highlights 29 4 Investing with T. Rowe Price Account Requirements and Transaction Information 32 Purchasing Additional Shares 34 Exchanging and Redeeming Shares 34 Rights Reserved by the Funds 34 T. Rowe Price Privacy Policy 35 SUMMARY Investment Objective The fund seeks to provide long-term capital growth and, secondarily, increasing dividend income through investments in the common stocks of well-established growth companies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund’s R Class Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.54% Distribution and service (12b-1) fees 0.50% Other expenses 0.16% Total annual fund operating expenses 1.20% Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
